Citation Nr: 1609533	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  94-28 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability (cervical myelopathy) due to treatment rendered at a VA facility between June and September 1999.

2.  Entitlement to service connection for a seizure disorder, including as due to the residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from March 1971 to June 1972.

This appeal to the Board of Veterans' Appeals (Board) is from April 1992 and August 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York.  

The Board last remanded these issues in April 2011.  The issue of entitlement to service connection for a seizure disorder, including as due to the residuals of a head injury, requires still further development and is again REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In resolving doubt in the Veteran's favor, he has additional disability as a result of negligence of VA staff in delaying diagnostic procedures to identify the cause of neurologic symptomatology.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 are met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts his cervical myelopathy is a result of negligent care received at a VA facility from June to September 1999.  He asserts that he had symptoms of neurologic abnormalities, following surgery on the cervical spine, while in VA rehabilitation that were not followed up on by VA physicians for months, which resulted in his cervical myelopathy.
Under section 1151, compensation shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected.  The additional disability qualifies for compensation if it is not the result of the veteran's own willful misconduct, but was instead caused by VA hospital care, medical or surgical treatment, or examination.  Additionally, the proximate cause of the additional disability must be: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or, 2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a).

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  

To establish causation, evidence must show that the VA medical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability was an event not reasonable foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

After review of the record, the Board finds the evidence is in relative equipoise as to whether VA was at fault in rendering care.

In January 2004, a private physician reviewed and authored an opinion regarding the Veteran's contentions.  He noted the Veteran was at risk of having a failed surgery due to preexisting health conditions, and that he had delayed treatment after the initial injury.  He also noted the Veteran complained of relevant symptoms on July 4, 1999, July 15th, July 20th, July 22nd, July 27th, August 2nd, August 4th, August 14th, August 25th, September 1st, and September 7th, but was discharged later in September 1999 without any testing or diagnostic consultation having been conducted.  He noted that the Veteran was showing classic symptoms of cervical instability, which leads to compression of the spinal cord.  He opined that the delay in obtaining a neurologic opinion, which was a deviation from the accepted standard of care, caused his condition to deteriorate.

In July 2008, a VA treatment provider noted review of the record.  The Veteran had no neurological deficits on July 1, 1999, but was complaining of numbness by July 20th.  On August 14th, a neurological consultation identified sensory deficits.  A recommendation was made to follow up with the original surgeon, but no studies were undertaken.  The Board notes the original surgeon was not a surgeon at that VA facility, and the Veteran was then-currently admitted as a VA patient, so it is unclear when he would have the opportunity to follow up with the original surgeon.  Symptoms were noted again on September 13th, but again, no studies were conducted.  In October 1999, he was found by a private physician to be extremely myelopathic and wheelchair bound.  The VA treatment provider opined that the delay of a diagnostic workup after symptoms were first noted led to a worsening of his neurological condition.

A December 2008 VA examiner opined that the Veteran delayed initial treatment after injuring his neck and then did not follow treatment recommendations following surgery while in rehabilitation at VA.  He opined the Veteran's actions resulted in his myelopathy.

A December 2012 VA examiner essentially agreed.  This examiner opined that the combination of the Veteran's preexisting health conditions, the severity of the initial injury, the delay of treatment after the injury, and the failure to comply with rehabilitation treatment resulted in his disability.  The examiner did not comment on the delay on VA's part to address the Veteran's neurological symptoms.

Accordingly, the evidence as to fault is in equipoise.  Under these circumstances, doubt is resolved in the Veteran's favor.


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for additional disability due to cervical myelopathy is granted.


REMAND

The Veteran's remaining claim requires additional development.

The December 2012 VA examiner opined that the Veteran did not have a significant head injury during service, and therefore it was unlikely that the head injury sustained in service led to a seizure disorder.  He further indicated it would be speculation on his part to opine on the etiology of the Veteran's seizure disorder.  This aspect of the opinion is inadequate, as there is no explanation as to why it would require speculation to so opine.  Also, an opinion as to whether seizures are related to his service-connected PTSD should be obtained.




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that a seizure disorder is related to service.  The examiner is asked to review the file prior to the examination and to conduct a search of the relevant literature regarding the questions posed.  All diagnostic testing should be conducted.

The Veteran was involved in a motor vehicle accident in October 1971.  He had a generalized headache, no gross lesions, and his pupils were equal and reactive to light and accommodation.  Upon separation in June 1972, he did not report any head injuries or seizures.  He asserts that he has been diagnosed with a seizure disorder since 1973, and the Board notes there is no evidence that contradicts diagnosis in that time frame.  The December 2012 VA examiner opined that the head injury in service was mild and that it was unlikely that it would have caused a seizure disorder.  He indicated it would be speculative to comment on the etiology of the seizure disorder, but did not provide an explanation as to why speculation would be required.  The examiner is asked to provide a clarified opinion regarding whether a seizure disorder is related to the head injury in service.  If unable to opine without resorting to speculation, explain why such is the case.

The Veteran is also service-connected for PTSD.  The examiner is asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that PTSD caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disability) the Veteran's seizure disorder.

All opinions are to be supported with explanatory rationale.

2.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


